PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/344,369
Filing Date: 4 Nov 2016
Appellant(s): Wang et al.



_________________
 Daniel J. Fiorello
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/30/2020.

1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



(2) Response to Arguments:
Appellant’s arguments filed on 12/30/2020 in regards to Claim Rejections under 35 U.S.C. §103 are fully considered, but they are not persuasive as demonstrated more fully below.
Appellant’s arguments:
	Clams 1-15 were rejected under 35 U.S.C. §103 as allegedly obvious over U.S. Patent Application Publication No. 2015/0057810 to Smith et al. (hereinafter "Smith") in view of U.S. Patent Application Publication No. 2015/0019022 to Karamenos et al. (hereinafter "Karamenos"). It is respectfully submitted that this rejection is clearly erroneous, and is respectfully traversed. 

Claim Rejections under 35 U.S.C. §103
1.	Claim 1 recites, inter alia, "[a]n HVAC thermal energy flow measurement system, comprising: a computerized virtual fluid flow measurement system .... wherein the system is configured to determine thermal energy flow of at least a portion of the HVAC system without a BTU meter by using the quantified fluid flow value." Claims 9 and 13 inter alia, "determining thermal energy flow using at least the quantified fluid flow value from the virtual fluid flow system." (Page 6).

Examiner’s response:
1a. 	It is noted that “a virtual flow sensor” or “a virtual fluid flow metering” is a mathematical model or a method of calculating the flow rate through a system based on existing instrument.
1b. 	The application specification discloses “Thermal energy meters also called BTU meters" (page 1, line 22).
1c.	As addressed in the Final Office action, Appellant discloses in figure 3, a “physics based flow meter model” applied to the system of figure 1, for virtually determining a fluid flow rate in an HVAC system without the use of a flow meter (spec., page 5 line 22 to page 6 line 1).
1d.	Claim 1 recites “An HVAC thermal energy flow measurement system, comprising: a computerized virtual fluid flow measurement system configured to estimate and output a quantified fluid flow value within at least a portion of the HVAC system based on at least one HVAC system condition; and 
at least one HVAC system sensor for sensing the at least one HVAC system condition, wherein the at least one HVAC system sensor is operatively connected to the virtual flow measurement system to provide the virtual flow measurement system with the at least one HVAC system condition, wherein the HVAC thermal energy flow measurement system is configured to determine thermal energy flow of at least a portion of the HVAC system without a BTU meter by using the quantified fluid flow value.”
	
The Examiner’s interpretation:
Claim 1 is directed to a HVAC thermal energy flow measurement system (HTEFMS), comprising a computerized virtual fluid flow measurement system (VFFMS) and at least one HVAC system (HS) sensor. The HS sensor is connected to the VFFMS VFFMS estimates and outputs a quantified fluid flow value based on the HS condition, and the HTEFMS determines thermal energy flow of the HS without a BTU meter by using the quantified fluid flow value. 
Thus, the VFFMS is a hardware or a device (because it is connected to HS sensor) implemented in a mathematical model or a method or an algorithm such as “physics based flow meter model” (see above 1c) to calculate a quantified flow value. HTEFMS is a BTU system (see above 1b) using existing BTU meter to measure thermal energy consumption. However, the claim recites HTEFMS determines thermal energy based on the quantified fluid flow values calculated by the VFFMS, without the BUT meter (in other words - not using the existing fluid-based BTU meter). It is noted that the unit of quantified fluid flow values is measured in units of cubic feet per second (cfs), cubic meters per second (cms), gallons per minute (gpm), or other various units.

Appellant argues:
I. The combination of Smith and Karamanos is prima facie improper (pages 7-8).
2.	In the Final Office Action, the Examiner continues to erroneously allege that the virtual fluid flow measurement system of Smith in view of the flow value of Karamenos allows one to determine and output a quantified fluid flow value. In the response to arguments, the Examiner has entirely failed acknowledge Appellant's previous argument (e.g. those submitted in response to the Non-Final Office Action) that such a combination would clearly change the principle of operation of Smith to require the use of a physical flow measurement device.
MPEP 2143.01 VI states, if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. (In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)). The combination of references as alleged by the Examiner clearly would change the principle of operation of the primary reference Smith. If Smith discloses a virtual flow measurement system that does not use a flow sensor, and the Examiner combines
Karamanos with Smith to allegedly teach a quantified fluid flow value using a flow sensor, one ends up with a system that has an actual flow sensor, not a virtual flow sensor, which would change the principle of operation of Smith. 
For example, if Smith discloses a virtual flow measurement system that does not use any flow sensor, and Smith is then modified with Karamanos, which allegedly discloses a quantified flow but requires an actual flow sensor to do so, then the only logical outcome is a system having an actual flow sensor, not a virtual flow sensor, in order to determine the quantified flow. Such a combination as alleged would therefore clearly change the principle of operation of Smith making the combination improper, and would even result in something different than what is recited in the claims. The Examiner has not even acknowledged this argument by Appellant. Therefore, the combination of Smith with Karamanos to allegedly teach a virtual flow measurement system that provides a quantified fluid flow value is prima facie improper, and the references cannot be properly used in combination to render obvious what is claimed.
But even if, arguendo, Karamanos is combinable with Smith, the result clearly will be to have a system comprising an actual flow sensor, not a virtual flow sensor, in order to determine a quantified flow. Therefore, it is respectfully submitted that the cited references at least fail to teach, suggest, disclose, or otherwise render obvious the above noted independent claim recitations. (Pages 7-8).

Examiner’s response:
The Examiner respectfully disagrees.   
2a.	Smith discloses, as shown in figure 3 at step 315, predicted values may be calculated using “physics-based models”, the physics-based models may be configured with building specifics, such as HVAC specifics, and the predicted values may be in various units, such as, e.g. gallons per minute (para [0038]). Thus, Smith discloses predicted values are calculated using “virtual physics-based models” and the predicted values in, e.g. gallons per minute (meaning—“quantified fluid flow value”). However, Smith does not explicitly disclose determining the energy flow of the HS without using a BTU meter by using the quantified fluid flow value. 

2b.	Karamanos discloses “a flow device” or “a fluid control measuring device” or a low flow fluid controller (“LFFC”). The LFFC can be incorporated into a duct, a self-container heating, ventilation, and air conditioning (“HVAC”) equipment. LFFC is a “smart device” (e.g. figure 4, 166) includes an algorithm (see 1a) for flow measuring (para [0094]). LFFC is implemented in HVAC building system and provides a practical measuring fluid flow (para [0066]). The LFFC provides a damper assembly for use in Central Building Air Handlers “AHUs” to control air supply into the building, exhaust air out (para [0177])-- similar to figure 5 of the application specification. The quantity of supply air is measured in cubic/minute (“CFM”) or litters/minute (“LPM”) (para [0157]).
In addition, Karamanos discloses in figure 9, steps 408-410, comparing flow rate Q “the method of LFFC” and predetermined target flow F (“actual flow”, e.g. based on a temperature setting in opening area, paras [0119]-[0120]). Thus, it is apparent Karamanos uses the smart device LFFC to measure more accurately control air and fluid quantities (para [0160]). In other words, using the fluid quantities of the LFFC without using the fluid-based of existing BTU meter for more efficiency in HVAC system. 

2c.	Based on 2a and 2b above, it is considered LFFC, a smart device of Karamanos, as a “VFFMS” of Claim 1.  One ordinary skill in the art before the effective filing date of claimed invention would have implemented a smart device LFFC of Karamanos as a virtual fluid flow measurement in Smith system or any BTU system to perform virtual fluid flow measurement, without using costly existing HVAC system, such as a BTU meter, i.e. unit ventilators may be larger with higher BTU capacities (para [0175]), thereby reducing fan horsepower and energy consumption, e.g. reduced gallons per minute (para [0076]), providing more accurately measuring and controlling air and fluid quantities (para [0160]), providing precise fluid flow measurement and reducing energy consumption (para [0155], [0159]).

2d.	Regarding Appellant’s arguments that Karamanos, “a system having an actual flow sensor, not a virtual flow sensor, in order to determine the quantified flow.”
As addressed in 1a and 1d above, claim 1 recites a VFFMS which is an actual hardware or device and implemented as a “physics based flow meter model” to calculate a quantified flow value. Similarly, as addressed in 2b above, the LFFC of Karamanos, is a smart device implemented as an algorithm or a method (see 1a) to measure or calculate fluid quantities.  Thus, the argument is not persuasive.

Appellant argues:
II. The cited references, whether considered alone or in combination, do not rendered the claims obvious (pages 8-10).


3.	In the Non-Final Office Action, the Examiner concedes that Smith does not disclose the above noted recitations, but alleges Karamanos does, citing to paragraphs [0023], [0080], and [0192] of Karamanos. But in each of these paragraphs, and the remainder of the disclosure, Karamanos is limited to measuring actual fluid flow, and discloses nothing about measuring virtual flow as recited in claims 1, 9, and 13. Instead, Karamanos states, for example, "[t]he damper assembly 102 is adapted to be positioned within a fluid flow pathway of a duct ... [and that t]he damper assembly 102 functions as an orifice plate that defines a variable opening 106 for receiving fluid flow therethrough to measure and control various types of air, gaseous, and liquid fluid flow."
(See, Karamanos para. [0080]).



	
Examiner’s response:
Please refer to the responses of 2a-2d above. In addition, Karamanos in those paragraphs discloses the LFFC can be installed in various types of air, gas, or liquid for measuring and controlling fluid flow (para [0080]). 

Appellant argues:
4.	Moreover, in addition to measuring only actual flow, Karamanos takes the actual flow measurements and artificially amplifies them, stating "[a]irflow in CFM (cubic feet per minute) is calculated from FPM (feet per minute) and multiplied by the LFFC inlet duct area or the opening area which the flow pickup sensor is located within ... [and a] cone around the Tp port artificially increases the Tp relative to the Sp, thereby making readings higher and more sensitive at low flows where pressures may become as low as 0.008 inches of water (1.992 Pa)." (See, Karamanos para.[0192]). Karamanos does not disclose a virtual flow measurement system that outputs a quantified flow value. Karamanos clearly does not remedy the deficiencies of Smith, and does not disclose a system configured to determine thermal energy flow of at least a portion of the HVAC system without a BTU meter by using the quantified fluid flow value, as recited in claim 1, or determining thermal energy flow using at least the quantified fluid flow value from the virtual fluid flow system, as recited in claims 9 and 13.

Examiner’s response:
 Please refer to the responses of 2a-2d above. In addition, Karamanos in paragraph [0192] to express and compare “Air Volume Calculations”, using the air measured at LFFC inlet (equation 4) and air in actual Duct area (equation 5) (paras [0190]-[0191]). 

Appellant argues:
5.	In the Final Office Action, the Examiner also relies on paragraph [0116] of Karamenos as disclosing outputting a quantified flow rate. But paragraph [0116] clearly only discloses, "the controller 300 may output the flow rate to a central controller 310 at a central system that supplies the fluid flow to the flow device, LFFC." Nothing about this portion relates to how the "flow rate" is generated, and does not indicate to one having ordinary skill in the art that the flow rate is estimated. So regardless of whether Karamenos only generates fluid flow by a sensor, rather than any virtual means.


Examiner’s response:
Please refer to the responses of 2b and 2d above. In addition, in figure 8, Karamanos discloses the controller 300 may output the flowrate to a central controller 310 which for use in a HVAC system, where central controller 310 includes a plurality of controllers, such as, 300a-f and may operate a flow device, such as LFFC 100 (para [0117]).

Appellant argues:
6.	Accordingly, the Examiner has not established a primafacie case of obviousness because the cited references, Smith and Karamenos, even if combined, do not disclose a computerized virtual fluid flow measurement system .... wherein the system is configured to determine thermal energy flow of at least a portion of the HVAC system without a BTU meter by using the quantified fluid flow value as recited in the independent claims. Additionally, the Examiner has pointed to no portion of either reference that provides a motivation for modifying a system that does not disclose
outputting a quantified fluid flow measurement (Smith), with a system that measures and amplifies only actual sensed flow (Karamanos), to arrive at the system(s) and/or method(s) recited in the independent claims.

Examiner’s response:
Please refer to the responses of 1a-1d and 2a-2d above.


Appellant argues: 
7.	Therefore, it is respectfully submitted that Smith and Karamenos clearly at least fails to teach, suggest, or disclose the above noted recitations of claims 1, 9, and 13. 
Accordingly, it is respectfully submitted that claims 1, 9, and 13 are clearly not rendered obvious by Smith and Karamenos. Claims 2-8, 10-12, and 14-15 each depend from one 
Reversal of the Examiner, and withdrawal of the rejection is respectfully requested.
 
Examiner’s response:
As addressed above, Appellant’s arguments regarding independent claims 1, 9, and 13 are not persuasive. Dependent claims 2-8, 10-12, and 14-15 are rejected for the same reason as its respective parent claim.  
Conclusion:
For at least the above reasons, it is believed that the 35 U.S.C. §103 rejections should be sustained.	 

Respectfully submitted,
/LYNDA DINH/
Examiner, Art Unit 2865

Conferees:
 /ARLEEN M VAZQUEZ/ Supervisory Patent Examiner, Art Unit 2865       

 /JUSTIN P BETTENDORF/ RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18,2013.